Citation Nr: 1617371	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-22 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher rating for lumbosacral strain with degenerative disc disease and degenerative joint disease of the lumbar spine (low back disability), evaluated as 20 percent disabling prior to January 16, 2013 and 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

A VA examination was conducted in January 2013.  However, the physician assistant provided conflicting information.  The physician assistant concluded that the Veteran had moderate radiculopathy involving the sciatic nerve of the left lower extremity.  However, he also concluded that that the Veteran did not have intervertebral disc disease.  Further, on examination the straight leg raising test was negative.  He also included an April 2011 VA neurological study that indicated that there was no objective evidence of radiculopathy.  This consultation report also included the results of an electromyograph (EMG) study that was considered normal.  Further examination and clarification is needed.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since February 2013. 
 
2.  Then, schedule an orthopedic/neurological examination by a VA physician to assess the severity of the Veteran's service-connected lumbar spine disability.  The entire Veterans Benefits Management System (VBMS) and Virtual VA e-folders as well as a copy of this Remand must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the e-file has been reviewed.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail, with respect to the cervical spine disability.  If possible, the appropriate Disability Benefits Questionnaire(s) (DBQ) should be completed.  Specifically the examiner should discuss the severity of any associated neurological impairment-including, in particular, involving the lower extremities, aside from any orthopedic impairment shown. 
 
3.  Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




